 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GRANVILLE WILLIAM SMITH,                          No. 2:14-CV-0775-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    B. AUBUCHON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendants’ motion to modify the schedule (ECF

19   No. 116). Defendants seek an order extending the dispositive motion filing deadline to 30 days

20   following a ruling on plaintiff’s motion to compel. Good cause appearing therefor, defendants’

21   motion is granted. The parties may file dispositive motions within 30 days of the date of this

22   order, issued concurrently with an order addressing plaintiff’s motion to compel.

23                  IT IS SO ORDERED.

24

25   Dated: September 9, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
